—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered November 29, 1999, convicting him of attempted robbery in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion when, over the defendant’s objection, it permitted the prosecution to recall Officer McGrath as a rebuttal witness on the issue of the defendant’s intoxication. The officer’s rebuttal testimony countered an affirmative fact raised by the defendant’s own testimony and did not merely bolster or repeat the officer’s testimony (see, People v Harris, 57 NY2d 335; Capone v Gannon, 150 AD2d 749; Kapinos v Alvarado, 143 AD2d 332). Moreover, the defendant opened the door to this line of inquiry by cross-examining the officer and by his own testimony as to the issue of intoxication (see, People v West, 237 AD2d 470). O’Brien, J. P., Florio, Feuerstein and Smith, JJ., concur.